Case 2:19-cv-00434-JRS-MJD Document 40 Filed 09/09/20 Page 1 of 5 PageID #: 203




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

CHRISTOPHER SWISHER,                                 )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 2:19-cv-00434-JRS-MJD
                                                     )
J. POWELL Correctional Officer, et al.,              )
                                                     )
                             Defendants.             )

      ORDER GRANTING UNOPPOSED MOTIONS FOR SUMMARY JUDGMENT
               AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Christopher Swisher brings this action alleging that his Eighth Amendment right

 to be free from cruel and unusual punishment was violated by the defendants' deliberate

 indifference to his serious medical needs at Wabash Valley Correctional Facility (WVCF). The

 defendants have filed motions for summary judgment, arguing that the action should be

 dismissed because Mr. Swisher did not exhaust his administrative remedies. Mr. Swisher has not

 responded to the motions for summary judgment, and the time to do so has passed. For the

 reasons explained below, the motions for summary judgment are granted.

                                         I.
                             SUMMARY JUDGMENT STANDARD

        Summary judgment should be granted "if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to a judgment as a matter of law." Fed.

 R. Civ. P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if a reasonable jury

 could find for the non-moving party. Id. If no reasonable jury could find for the non-moving

 party, then there is no "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007). The Court
Case 2:19-cv-00434-JRS-MJD Document 40 Filed 09/09/20 Page 2 of 5 PageID #: 204




 views the facts in the light most favorable to the non-moving party and all reasonable inferences

 are drawn in the non-movant's favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011).

        Mr. Swisher failed to respond to the defendants' summary judgment motions.

 Accordingly, facts alleged in the motion are deemed admitted so long as support for them exists

 in the record. See S.D. Ind. Local Rule 56-1 ("A party opposing a summary judgment motion

 must . . . file and serve a response brief and any evidence . . . that the party relies on to oppose

 the motion. The response must . . . identif[y] the potentially determinative facts and factual

 disputes that the party contends demonstrate a dispute of fact precluding summary judgment.");

 Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as

 mandated by the local rules results in an admission."). This does not alter the summary judgment

 standard, but it does "reduc[e] the pool" from which facts and inferences relative to the motion

 may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                             II.
                                         BACKGROUND

        The Indiana Department of Correction ("IDOC") has an Offender Grievance Process that

 provides offenders with an opportunity to attempt to resolve grievances before filing suit in

 federal court. Dkt. 34-1 at ¶ 7. Offenders receive documentation on the Offender Grievance

 Process during orientation, and a copy of the Offender Grievance policy is available in the

 WVCF law library. Id.

        The Offender Grievance Process consists of the following steps: (1) a formal attempt to

 resolve a problem or concern following an unsuccessful attempt at an informal resolution; (2) a

 written appeal to the facility Warden or the Warden's designee; and (3) a written appeal to the

 IDOC Grievance Manager. Id. at ¶ 28. Exhaustion of administrative remedies requires offenders

 to properly complete each step of the Offender Grievance Process. Id. at 10–11. This means that
Case 2:19-cv-00434-JRS-MJD Document 40 Filed 09/09/20 Page 3 of 5 PageID #: 205




 the offender must properly complete the appropriate grievance forms and timely submit them to

 the correct people at each stage of the process, as outlined in the Offender Grievance Procedure.

 Id. at ¶ 28.

         Shelby Decker is employed as the Grievance Specialist at WVCF, where Mr. Swisher

 was incarcerated in August 2019 when the medical incident at issue arose. Id. at ¶ 1-3. Her job

 duties include processing all medical and non-medical offender grievances. Id. at ¶ 4. She is also

 the custodian of the grievance records at WVCF. Id. at ¶ 5. Ms. Decker has reviewed

 Mr. Swisher's relevant grievance records and is familiar with the IDOC Offender Grievance

 Process. Id. at ¶¶ 5–6, 32.

         Based on Ms. Decker's review of Mr. Swisher's grievance records, Mr. Swisher did not

 attempt to informally resolve his complaint against the defendants regarding his medical

 treatment for a wound on August 20 and 21, 2019; nor did he file a formal grievance or appeal

 related to this medical incident. Id. at ¶¶ 33–34 and p. 24.

                                               III.
                                           DISCUSSION

         The substantive law applicable to this motion for summary judgment is the Prison

 Litigation Reform Act ("PLRA"), which provides, "No action shall be brought with respect to

 prison conditions under section 1983 . . . until such administrative remedies as are available are

 exhausted." 42 U.S.C. § 1997e; see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he

 PLRA's exhaustion requirement applies to all inmate suits about prison life, whether they involve

 general circumstances or particular episodes, and whether they allege excessive force or some

 other wrong." Id. at 532 (citation omitted). The requirement to exhaust provides "that no one is

 entitled to judicial relief for a supposed or threatened injury until the prescribed administrative

 remedy has been exhausted." Woodford v. Ngo, 548 U.S. 81, 88-89 (2006) (citation omitted).
Case 2:19-cv-00434-JRS-MJD Document 40 Filed 09/09/20 Page 4 of 5 PageID #: 206




        Exhaustion of available administrative remedies "means using all steps that the agency

 holds out, and doing so properly (so that the agency addresses the issues on the merits)." Id. at

 90. Proper use of the facility's grievance system requires a prisoner "to file complaints and

 appeals in the place, and at the time [as] the prison's administrative rules require." Pozo, 286

 F.3d 1022, 1025 (7th Cir. 2002).; see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

 Exhaustion is an affirmative defense, and the defendants in this case bear the burden of

 demonstrating that the plaintiff failed to exhaust all available administrative remedies before he

 filed this suit. Kaba v. Stepp, 458 F.3d 678, 680-81 (7th Cir. 2006).

        The defendants have presented uncontradicted evidence that Mr. Swisher failed to

 exhaust the administrative remedies available to him at the time he filed this complaint.

 Although Mr. Swisher was aware of the IDOC Inmate Grievance Process, he has not completed

 any steps of the grievance process to address the medical care for his wound. The consequence

 of these circumstances, in light of 42 U.S.C. § 1997e(a), is that the action should not have been

 brought and must now be dismissed without prejudice. Ford v. Johnson, 362 F.3d 395, 401

 (7th Cir. 2004) (holding that "all dismissals under § 1997e(a) should be without prejudice.").

                                              IV.
                                          CONCLUSION

        For the reasons explained above, the defendants' motions for summary judgment,

 dkt. [32] and dkt. [37], are granted, and the action is dismissed without prejudice. Judgment

 consistent with this Order shall now issue.

        IT IS SO ORDERED.

       Date:   9/9/2020
Case 2:19-cv-00434-JRS-MJD Document 40 Filed 09/09/20 Page 5 of 5 PageID #: 207




 Distribution:

 CHRISTOPHER SWISHER
  J-407
 MIAMI - CF
 MIAMI CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 3038 West 850 South
 Bunker Hill, IN 46914-9810

 J. Derek Atwood
 INDIANA ATTORNEY GENERAL
 derek.atwood@atg.in.gov

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Heather Terese Gilbert
 CASSIDAY SCHADE LLP
 hgilbert@cassiday.com

 Emily Kathleen VanTyle
 CASSIDAY SCHADE LLP
 evantyle@cassiday.com
